EXHIBIT 10.22

(Letter Agreement between Xilinx, Inc.
and Kris Chellam)

February 26, 2007


Kris Chellam


Dear Kris,

I am writing to document our discussions regarding your transition from Xilinx
(“Xilinx” or “the Company”).

This letter sets forth the negotiated offer of special severance and other
benefits in exchange for the consideration described below. The terms of our
offer, which will constitute an agreement upon your acceptance (the
“Agreement”), are as follows:

1.       Contingent on the execution of this Agreement, and your not revoking
this Agreement, your employment will end on February 28, 2007 (“Separation
Date”)   2. On the Separation Date, you will receive the following even if you
do not execute this Agreement:     Final Pay Check: You will be paid for all
your earned and unpaid salary, together with any accrued and unused vacation pay
through the Separation Date, less applicable deductions and applicable
withholdings. You will also be reimbursed for any amount you have contributed to
your Employee Stock Purchase Plan.     Health Benefits: Your medical, dental,
vision and/or Employee Assistance Program (EAP) coverage will continue through
the Separation Date.     Retirement Benefits: As an elected officer of at least
55 years of age and 5 years of service as an elected vice president, you are
eligible to receive the retirement benefits described in our Proxy. There are
two components: a) accelerated vesting by one year of options that are unvested
as of the Separation Date; b) medical and dental coverage for you and your
spouse until you reach the age of 65 or you become eligible for another plan,
whichever is earlier. You will remain responsible for your portion of the
insurance premiums for this extended coverage. Failure to pay will result in a
loss of coverage.     Stock Options: As described above, you will receive
accelerated vesting of one year as of the Separation Date. All unvested options
beyond one year will expire as of the Separation Date. Unless you accept this
Agreement, which has an extended exercise period as one of the contingent
severance benefits, you will have thirty (30) or ninety (90) days after your
Separation Date in which to exercise vested options, depending


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 2 of 9

upon the plan under which your options were granted. Please contact Stock
Administration at Xilinx to determine how many vested options you will hold as
of the Separation Date (including the acceleration) and confirm the exercise
period(s) for such options. You are responsible for determining how many days
you have after the Separation Date to exercise your outstanding stock options.
If you fail to exercise within that time period, the options will expire and no
longer be exercisable.

You agree that if you choose not to execute this Agreement, the only benefits
and monetary amounts you are entitled to upon separation of your employment are
set forth above.

3. Separation Payment: Contingent upon your executing and not revoking this
Agreement and your executing and not revoking at the termination of your
employment from Xilinx the Supplemental Release attached as Exhibit A, Xilinx
will pay to you the sum of $48,100 less applicable deductions and withholdings
after the six month anniversary of your Separation Date.   4. Consulting Period:
Contingent upon your executing and not revoking this Agreement and your
executing and not revoking at the termination of your employment from Xilinx the
Supplemental Release attached as Exhibit A, Xilinx will retain you as a
consultant from March 1, 2007 through December 31, 2007, (“Consulting Period”).
The scope of Services you will provide during the Consulting Period are
described on Exhibit B, which may be amended from time to time by mutual
agreement. During the Consulting Period, you will be paid at the rate of $250
per hour. During the Consulting Period, you will invoice Xilinx on a monthly
basis. All payments made to you during the Consulting Period will be reported to
the taxing authorities on a Form 1099, and you will be responsible for paying
all taxes due on these payments. Xilinx will reimburse you for all reasonable
and necessary expenses, provided such expenses are approved in writing in
advance. As set forth above, all employee benefits will cease as of your
Separation Date and you therefore will not be entitled to any Xilinx employee
benefits during the Consulting Period. Vesting on previously granted Xilinx
employee stock options will have ceased as of February 28, 2007 – upon your
termination as an employee – and all unvested options as of that time will
expire. However, you will have until December 31, 2007 to exercise previously
granted and vested employee stock options as set forth above.   5.       Return
of Property: On your Separation Date, you agree to return all property owned by
Xilinx, including all credit cards furnished to you and all originals and copies
of the following, whether in your possession or previously removed by you from
the company’s premises and still existing, and whether recorded on paper,
computer disk, other computer-readable form, or any other medium: all company
equipment, correspondence, books, letters, records, financial data, personnel
information, database information and other materials and writings owned by the
company or used by it in connection with the conduct of its business, excluding
only company property needed to perform above consulting duties for the company,
which you will return at the end of the Consulting Period.     6. No claims: You
represent that you have reported to Xilinx all work-related injuries, if any,
that you have suffered or sustained during your employment with the company. You
have also submitted all expenses.


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 3 of 9

7.       Release: As consideration for Xilinx’s obligations under this Agreement
(other than the obligations to which you are legally entitled), you hereby
release Xilinx and its predecessor, subsidiary, affiliated and successor
corporations and business entities, past, present and future, and its and their
partners, directors, officers, shareholders, employees, and agents, past,
present and future, and their assigns from any and all claims, demands,
liabilities, actions, causes of action, suits, debts, charges, complaints,
obligations, promises, agreements, controversies, damages and expenses arising
out of facts which occurred prior to the execution of this Agreement, including
but not limited to any claims arising from or in connection with your employment
relationship with the company and the severance of that relationship and
including claims arising from any alleged violation of any federal, state, or
local statutes, ordinances or common law (including but not limited to Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the California Fair Employment
and Housing Act, and the California Labor Code).     The only claims that are
not being waived and released by you are claims you may have for:

     a. unemployment, state disability and/or paid family leave insurance
benefits pursuant to the terms of applicable state law;

     b. continuation of existing participation in Company-sponsored group health
benefit plans under the federal law known as “COBRA” and/or under an applicable
state counterpart law;

     c. any benefit entitlements that are vested as of the Separation Date
pursuant to the terms of a Company-sponsored benefit plan governed by the
federal law known as “ERISA;”

     d. stock and/or vested option shares pursuant to the written terms and
conditions of your existing stock option grants and agreements, existing as of
the Separation Date;

     e. violation of any federal, state or local statutory and/or public policy
right or entitlement that, by applicable law, is not waivable;

     f. any wrongful act or omission occurring after the date you sign this
Agreement;

     g. the right to file a claim with a government agency, such as the U.S.
Equal Employment Opportunity Commission, that is responsible for enforcing a law
on behalf of the government. However, you understand that, because you are
waiving and releasing all claims for monetary damages and any other form of
personal relief, you may only seek and receive non-personal forms of relief
through any such claim; and

     h. the right to challenge the validity of this release.

     i. any right to indemnification.


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 4 of 9

8.       Release of Unknown Claims: For the purposes of implementing a full and
complete release and discharge of claims, you expressly waive any and all rights
and benefits conferred by the provisions of Section 1542 of the Civil Code of
California which provides as follows:     A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.   9. Confidentiality: You will not
disclose to any person, including, but not limited to, any former, current, or
prospective employee of Xilinx, its affiliates, and its subsidiaries, the fact
that this offer has been made or the existence or terms of the Agreement;
provided, however, disclosure may occur to your attorney, spouse, financial
adviser and others on a need-to-know basis, and you may disclose such aspects of
the Agreement as may be required to be disclosed by court order, by the proper
inquiry of a State or Federal governmental agency, by a subpoena to testify
issued by a court of competent jurisdiction or as needed to enforce or challenge
the terms of this Agreement, in any of which events, you agree to respond
truthfully to all questions asked. Other than mandated by court order, you agree
that you will not make any statements that would disparage Xilinx.   10.
Proprietary Rights and Inventions Agreement: You acknowledge and understand
that, even if you do not sign this Agreement, you are still bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by you in connection with your employment with
the Company, or with a predecessor or successor of the Company, pursuant to the
terms of such agreement(s). A copy of this Agreement is attached as Exhibit C  
11. No Admission: Neither the fact that this offer was made or Agreement
entered, nor any provision of this Agreement shall be construed as an admission
of any wrongdoing of any kind by Xilinx or you.   12. Review and revocation:  

                  (i)       You may accept this offer by signing it below no
later than 21 days from the day you receive it and returning the signed and
dated acceptance to the Company no later than the close of business on the 21st
day after the date that you receive this offer.   (ii) You may revoke your
acceptance of this offer within seven days after the date on which you sign this
letter (the “Revocation Period”). To be effective, your revocation must be in
writing, signed and dated no later than seven days from the date on which you
signed and dated your acceptance of this offer, and your written revocation must
be received by Shelly Begun 2100 Logic Drive, San Jose, CA 95124 by close of
business on the seventh day after the date on which you signed and dated the
acceptance of this offer. This Agreement will not be effective or enforceable
unless and until the Revocation Period has expired without your having exercised
your right of revocation.


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 5 of 9

13.       Severability: If any provision of this Agreement is declared or
determined by any court to be illegal or invalid, validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.   14. Legal Counsel: You acknowledge that you are fully aware of your
right to discuss any and all aspects of this matter with an attorney of your
choice, that the Company has advised you to consult an attorney prior to
executing this Agreement, that you have carefully read and fully understand all
of the provisions of this Agreement and that you are voluntarily entering into
this Agreement.   15. Merger and Integration: This Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties hereto pertaining to the
subject matter hereof.   16. Choice of Law: This Agreement shall be construed
and enforced in accordance with the laws of the State of California.   17.
Binding Arbitration: Any controversy involving the construction or application
of any terms, covenants or conditions of this Agreement, or any claims arising
out of or relating to this Agreement or the breach thereof between you and
company will be submitted to and settled by final and binding arbitration in
Santa Clara County, California in accordance with the rules of the American
Arbitration Association under its California Employment Dispute Resolution Rules
then in effect or by rules mutually agreed upon in writing by the Parties.
Xilinx shall pay all arbitration fees and costs incurred by reason of such
arbitration, but not attorneys’ fees unless awarded by the arbitrator. The
Parties further understand and agree that the arbitration shall be instead of
any civil litigation and that the arbitrator’s decision shall be final and
binding to the fullest extent permitted by law and enforceable by any court
having jurisdiction thereof.

Sincerely,
/s/ Shelly Begun



Shelly Begun
VP, World Wide Human Resources
Xilinx, Inc.


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 6 of 9

 

 

ACKNOWLEDGEMENT AND AGREEMENT

I expressly acknowledge that I enter this Agreement knowingly and voluntarily,
without any coercion or duress, and that I have had an adequate opportunity to
review this letter and to consult my attorney regarding it to the extent I wish
to do so. I understand the contents of this letter, and I agree to all of its
terms and conditions.

 

Date: 2/26/07

 

/s/ Kris Chellam                               


Kris Chellam


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 7 of 9

EXHIBIT A

SUPPLEMENTAL RELEASE

I, Kris Chellam, hereby affirm that:

I intend that the releases and waivers of Paragraphs 7 and 8 of the Agreement
dated February, 28, 2007, shall be and continue to be effective.

I further represent that I have not filed any claims, charges or any other
proceedings against Xilinx or released parties.

I understand that if I choose not to sign this Supplemental Release, Xilinx is
not obligated to provide me with the additional consideration as set forth in
paragraph 3 and 4 of the Agreement.

I understand and agree that I am not entitled to any further compensation, bonus
or wages from Xilinx, excluding only those payments referenced in paragraph 2
the Agreement.
 

/s/ Kris Chellam                                    
Date:  2/26/07                                       Kris Chellam   


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 8 of 9

EXHIBIT B

STATEMENT OF WORK

 

 

Xilinx Business Contact: Jon Olson

Consultant: Kris Chellam

Scope of work:

Assisting Xilinx prepare for appeal of the tax court case. Projects directed to
Consultant from Xilinx’s outside counsel that involve more than nominal amounts
of time should first be cleared through Xilinx Business Contact.

      1.       Review Department of Justice appellate briefs;   2. Review draft
appellate briefs from Fenwick & West;   3. Participation in Fenwick & West and
Xilinx strategy sessions; and   4. Sit-in on oral arguments practice session(s)

Kris Chellam is expected to commit about 30 to 60 hours on an as needed basis
plus an additional number of hours as needed to participate and attend oral
arguments.

Assisting Xilinx on internal tax matters including disclosure, planning and/or
tax management as directed by Xilinx Business Contact.

Xilinx Business Contact Approval:               /s/ Jon
Olson                                                            Signature     
                   Jon
Olson                                                            Print Name   
Kris Chellam Approval:                     /s/  Kris
Chellam                                                  Signature     
                  KRIS CHELLAM                                                
Print Name 


--------------------------------------------------------------------------------

Kris Chellam
February 26, 2007
Page 9 of 9

EXHIBIT C

XILINX PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

 

 

 

(Attachment Omitted)

--------------------------------------------------------------------------------